"The procedure, practice and rules governing the Circuit Courts of Alabama shall in all things apply to and govern the procedure and practice in the Law and Equity Court of Lauderdale County. * * *" Loc. Acts Ala. 1931, pp. 72, 75, § 15.
The situation here is exactly (except for the nisi prius court involved) that that existed in Stewart v. State, ante, p. 78, 153 So. 296.
Upon the authority of the holding in that case, the judgment here is reversed, and the cause remanded.
Reversed and remanded.